Order, Supreme Court, New York County (William P. McCooe, J.), entered May 23, 1991, which granted petitioner’s application to the extent of directing respondent to approve and issue a renewal of petitioner’s 1991 summer liquor license, unanimously affirmed, without costs.
An Administrative Law Judge having determined that respondent had failed to establish by substantial evidence the charges brought against petitioner, the respondent’s dilatory action thereafter and subsequent refusal to renew was both arbitrary and capricious, and is without a factual basis (cf., *274Matter of Farina v State Liq. Auth., 20 NY2d 484, 493). Concur — Sullivan, J. P., Carro, Milonas and Ellerin, JJ.